



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Chief Mountain v. Canada (A.G.),









2012 BCCA 69




Date:
20120130

Docket: CA039476

Between:

Sganisim
Simaugit (Chief Mountain), also known as James Robinson, suing
on his own behalf and on behalf of all the members of the House of Sganisim,
Nisibil Ada, also known as Mercy Thomas and Wilp-Lth Git Gingolx
(The Association of Git Gingolx Tribe Members) suing on its own behalf
and on behalf of all its members

Appellants

(Plaintiffs)

And

The Attorney
General of Canada,
Her Majesty in Right of British Columbia and the Nisgaa Nation

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Groberman





(In Chambers)




On appeal from Supreme
Court of British Columbia, October 19, 2011
(
Chief Mountain v. British Columbia (Attorney General)
, 2011 BCSC 1394, Vancouver
No. L000808)

Oral Reasons for Judgment




Counsel for the Appellants:



P.E.
  Jaffe





Counsel for the Respondent, Attorney General of Canada:



J.H.Russell

M.A.
  Hopkins





Counsel for the Respondent, Attorney General of British
  Columbia:



P.E.
  Yearwood





Counsel for the Respondent, Nisgaa Nation:



M.W.
  Bartley





Place and Date of Hearing:



Vancouver, British
  Columbia

January 30, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 30, 2012




[1]

GROBERMAN J.A.:
The appellants seek to file a lengthy factum  instead
of the usual upper limit of 30 pages, they are seeking permission to file a
factum of 55 pages. The respondents oppose the application, but indicate that
they are not opposed to the appellants filing a 50-page factum, provided that
they are each allowed a factum of similar length. That said, their position appears
to be rather ambivalent. At points in their arguments, they have suggested that
the appellants should be capable of advancing their arguments in a factum much
shorter than 50 pages.

[2]

Applications for permission to file a factum exceeding 30 pages are not
common, and many of the cases where such applications are advanced are so
extraordinarily complex that a relaxation of the page limit is obviously necessary.

[3]

The legal argument on the appeal in this case will be fairly complex and
broad-ranging. The appellants basic premise is that the Nisgaa Final
Agreement and enabling legislation are inconsistent with
Constitution Act,
1867
in that they create a third order of government that is not
contemplated by the constitution. The appeal will involve a consideration of
several provisions of the
Constitution Act, 1867
, but it will not be
factually complex. In my view, this is not such a case where it is obvious that
a lengthy factum will be necessary, and some discussion of the principles on
which an application of this sort should be allowed is desirable.

[4]

There is limited jurisprudence from this court dealing with an
application to permit the filing of a lengthy factum. The parties have provided
me with chambers judgments in
Brown v. Lowe
, 2000 BCCA 635,
R. v.
Port Chevrolet Oldsmobile
, 2008 BCCA 443, and
Maughan v. University of
British Columbia
, 2008 BCCA 452. Each of those cases involved a complex
factual matrix, something not present in this case.

[5]

I note, as well, that in each of the cases cited, unlike the present
case, the applicant provided a draft factum. The provision of such a document
is of considerable assistance to the court in evaluating whether a lengthy
factum should be allowed, and, if so, what length is appropriate. While an
applicant is not required to provide a draft factum, I would say that doing so
is a salutary practice.

[6]

As a general rule, the 30-page limit for a factum provides adequate space
in which counsel can set out the facts relevant to the appeal, describe the
errors that they allege were made by the court or tribunal appealed from, outline
the arguments that they will present and set out the remedies that they seek on
appeal. The 30‑page limit has been set with a view to reasonably complex
cases  simpler cases can often be dealt with adequately in much shorter
factums.

[7]

While, in a difficult case, the 30-page limit requires counsel to focus
their arguments and write concisely, it has proven adequate for most cases. The
court discourages the filing of factums that are verbose or which deal with
matters in too fine a detail or with matters that are not pertinent to the
appeal

[8]

Rule 22(2) is the primary rule which attempts to restrict the size of
factums. It provides that:

(2) A factum
must not

(a) contain irrelevant material,

(b) reproduce any material or
matter that is contained in the Appeal Record or transcript, if reference to
the material or matter will reasonably suffice, or

(c) exceed 30 pages in length unless a justice otherwise
orders.

[9]

The rules recognize that, in exceptional cases, the factual matrix of an
appeal may be so complicated, or the legal arguments so complex or subtle that
greater exposition of them is necessary than would fit within 30 pages. While
it may be that there are matters beyond the factual or legal complexity of a
case that would justify an increase in the length of a factum, it is not
apparent to me what they would be. I would say, however, that neither the
novelty of the case, nor the fact that it touches constitutional issues, nor
the fact that it has some public importance will be factors which, in and of
themselves, argue in favour of greater length. Nor, standing alone, is the fact
that there are more parties on one side of the appeal than the other.

[10]

The main purpose of the factum is to provide the court and the opposing
party with an outline of the arguments that will be advanced, and a list of the
authorities to be cited. The factum need not set out every nuance of the
argument, nor need it comprehensively quote passages of relevant cases. Counsel
should be aware, as well, that the members of the division hearing the case
will have read, in addition to the factums, the judgment or judgments appealed
from, as well as portions of other filed material. The factum should certainly
refer to that material, but need not be repetitive of it.

[11]

A party seeking to file a factum in excess of 30 pages bears the onus of
providing a convincing explanation as to why extra space is necessary.
Generally, this should be done by indicating (in a summary fashion) why it
would be difficult to set out the legal and factual background and analysis in
a more concise fashion. The fact that the arguments or judgments below were
lengthy may help illustrate the difficulties, particularly if all of the issues
below will form the basis of an appeal. By itself, however, the fact that the
arguments or judgment below were lengthy will not necessarily mean that a
lengthy factum is required.

[12]

Further, while the court will, of course, be interested in the views of
all of the parties, the fact that they all wish to file long factums will only
be one factor in the courts consideration of the application. The court is
primarily interested, on an application of this sort, in protecting its own
process and making the best use of its own resources. Factums must be read, and
the court is not interested in allowing a 50 page factum where a 30 page factum
could adequately deal with the issues.

[13]

The present appeal is from a judgment of L. Smith J., indexed as 2011
BCSC 1394. While that judgment ran to 78 pages plus an appendix, much of it was
devoted to issues that need not be addressed in the appellants factum. The
court below considered at length, for instance, whether it was required by the
doctrine of judicial comity to follow the earlier judgment of that court in
Campbell
v. AGBC/ AG Canada and Nisgaa Nation
, 2000 BCSC 1123. This Court has, on a
number of occasions (some of which are mentioned in the judgment below) made it
clear that the Supreme Court of B.C.s practice on judicial comity is not an
issue that it will address on appeal.

[14]

The judgment below also addressed certain evidentiary issues that would
not appear to raise serious issues on appeal. As well, it included considerable
discussion of issues of standing and of justiciability. For the most part,
these are not issues which need be addressed in the appellants factum  if the
respondents wish to raise them, they are matters which can be dealt with in
reply. In saying this, I recognize that one issue of justiciability  that with
respect to s. 96 of the
Constitution Act
, 1867  is an issue that must
be raised, if it is to be the subject of the appeal, by the appellants.

[15]

The judgment at first instance sets out, in considerable detail, the
positions of the parties on the issues of delegation, taxation powers,
reservation and disallowance and the role of the monarch, and the appointment
of judges. On this latter issue, it also quotes at length from the pleadings. In
my view, the mere length of the judgment below does not, in the circumstances,
argue in favour of a lengthy factum. Indeed, given that the judgment contains a
full summary of arguments, it might very well allow for a more concise factum
to be filed.

[16]

This appeal is not, of course, solely concerned with the judgment below.
It is also, in effect, an appeal from the
Campbell
judgment which the
judge below followed. Again, however, while the judgment in
Campbell
ran
to 75 pages, much of it concerned matters that will not be necessary to the
appeal. As well, much of the
Campbell
judgment is an exposition of the
arguments that were advanced.

[17]

Having carefully examined the judgment below and the
Campbell
judgment,
I am not convinced that the applicant has made out a case for a factum of 55
pages. As I have indicated, this case is not factually complex, nor are there
particular difficulties apparent in the definition of the issues or in the
statement of the relief sought.

[18]

There are a number of facets to the legal argument that will be
advanced. It will address the distribution of powers set out in ss. 91 and
92 of the
Constitution Act
, 1867; the characterization of powers under
the Nisgaa Final Agreement, as well as the question of whether those powers
have been or can be delegated. The scope and effect of s. 35 of the
Constitution
Act
, 1982 will also have to be considered; this may involve detailed
consideration of the recognition and affirmation of aboriginal rights
(particularly the right to self-government), and may also involve a
consideration of justification and infringement. In addition to general issues
concerning the division of powers, the appellants raise particular issues with
constitutional authority over taxation and over the appointment of superior
court judges. As well, arguments are to be made with respect to the role of the
sovereign, particularly in respect of powers of reservation and disallowance of
legislation.

[19]

The legal argument will, I am sure, be nuanced and require some
exposition. The judges hearing this matter will, however, undoubtedly read both
the reasons of the trial judge and the reasons of Williamson J. in
Campbell
along with the factum in preparation for the hearing.

[20]

On this application, counsel for the appellant has provided me with a
document, apparently submitted by Willard Estey to a senate committee during
consideration of the Nisgaa Final Agreement. It describes the effect of
various sections of the agreement. It appears to me that the document might be
of assistance to the court, and should go some way toward reducing the need for
a long factum. Ideally, the document could be filed as part of the appellants appeal
book, but I think that could only be done with the consent of all parties and
by order of the court. I am prepared to make an order that the document may be
included in the appellants appeal book with the consent of all parties. If
consent is not forthcoming, the appellants should be at liberty to apply to
include the document as an appendix to their factum which will not be counted
in determining the factum length.

[21]

I will assume that the document will be available, one way or another,
to the Court on the appeal. In the circumstances, I am prepared to allow only a
modest increase in the maximum length of the appellants factum. They may file
a factum of up to 35 pages in length.

[22]

In making this order, I want to make three things clear. First, I expect
that the appellants will abide by this order (unless it is varied), and will
respect the various requirements of Form 10 and of the Chief Justices practice
directive on civil factums given September 19, 2011.

[23]

Second, it may be that if the respondents raise issues such as standing
or justiciability in their factums, the appellants will need to file a more
extensive reply factum than is provided for in the rules. Nothing in these
reasons is intended to limit the appellants right to make application to file
a lengthy reply factum.

[24]

Finally, there has been some indication that the respondents feel that
equity demands that they each be given the same amount of space in their factums
as the appellants have been given. There will, undoubtedly, be situations in
which an order granting an appellant permission to file a lengthy factum will
also grant a similar right to respondents. If, in this case, there had only
been one respondent, I would be disposed to make such an order. There are,
however, three respondents, and their factums will not have to be repetitive.
As presently advised, I would think that each will be fully able to articulate its
position in its factums without exceeding the length provided for in the rules.
I am not, therefore, disposed to grant the respondents any relaxation of the
rule on factum length at this juncture.

The Honourable Mr. Justice Groberman


